The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a reply filed on 10/05/2020 (election without traverse).
The application has been amended as follows: Cancel claims 1-5. 
Claims 5-28 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 5, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an apparatus, comprising: 
wherein at least one conductive trace at the first or second bonding surface traverses the at least one recessed non-bonded area.
Independent Claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an apparatus, comprising: 
first portions of first conductors disposed at the first bonding surface, the first conductors positioned to make electrical contacts;
a recessed non-bonding area disposed at the surface of the microelectronic component, wherein second portions of the first conductors traverse the recessed non-bonding area.
Independent Claim 21, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an apparatus, comprising: 
wherein conductive traces at the first or second bonding areas traverse the first recessed non-bonding area.
Independent Claim 27, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an apparatus, comprising: 
wherein conductive traces at the first or second bonding areas traverse the first or second recesses recessed non-bonding area.
Claims 6-15, 17-20, 22-26 and 28 are also allowed on the same reasons as they dependent on allowed independent claims 5, 16, 21 and 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817